Case: 16-15221   Date Filed: 04/10/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15221
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:16-cr-00078-WTM-GRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ROEMAIN BENNETT,
a.k.a. Ratt,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (April 10, 2017)



Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 16-15221         Date Filed: 04/10/2017        Page: 2 of 5


       Roemain Bennett appeals his convictions for possession of heroin and

ecstasy with intent to distribute and for possession of firearms in furtherance of a

drug trafficking crime. For the first time on appeal, Bennett is challenging his

guilty plea on the basis it was not knowingly entered, because when he pleaded

guilty he did not know that he would be subject to a guideline-range enhancement

for career offenders. He states he would not have signed the plea agreement had

he known that he would be categorized as a career offender. After review, 1 we

affirm Bennett’s convictions.

       Before accepting a guilty plea, the district court must “address the defendant

personally in open court and inform the defendant of, and determine that the

defendant understands[,] the nature of the charge to which the plea is offered and

the potential consequences of that plea.” United States v. Lewis, 115 F.3d 1531,

1535 (11th Cir. 1997) (quotation omitted); see Fed. R. Crim. P. 11(b)(1). The rule

imposes upon a district court the “obligation and responsibility to conduct a

searching inquiry into the voluntariness of a defendant’s guilty plea.” United

States v. Siegel, 102 F.3d 477, 481 (11th Cir. 1996). “Three core concerns underlie

this rule: (1) the guilty plea must be free from coercion; (2) the defendant must


       1
           We review only for plain error where a defendant fails to object to a Rule 11 violation.
United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir. 2005). “It is the law of this circuit
that, at least where the explicit language of a statute or rule does not specifically resolve an issue,
there can be no plain error where there is no precedent from the Supreme Court or this Court
directly resolving it.” United States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003).

                                                  2
              Case: 16-15221    Date Filed: 04/10/2017   Page: 3 of 5


understand the nature of the charges; and (3) the defendant must know and

understand the consequences of his guilty plea.” Id.

      Rule 11 specifically requires the court inform the defendant of, and ensure

the defendant understands, among other things: “any maximum possible penalty,

including imprisonment, fine, and term of supervised release”; “any mandatory

minimum penalty”; and “in determining a sentence, the court’s obligation to

calculate the applicable sentencing-guideline range and to consider that range,

possible departures under the Sentencing Guidelines, and other sentencing factors

under 18 U.S.C. § 3553(a).” Fed. R. Crim. P. 11(b)(1)(H)-(I), (M).

      We have discounted a defendant’s argument his plea was involuntary

because he did not understand how severe his sentence might be where the record

made clear the court had met the requirements of Rule 11. See United States v.

Pease, 240 F.3d 938, 941 & n.2 (11th Cir. 2001). In the context of deciding an

ineffective assistance of counsel claim, in which the defendant argued his lawyer

had misled him into believing he would receive a particular sentence, we noted the

magistrate judge had repeatedly informed him he could not rely on any predictions,

had reiterated the statutory maximum and mandatory minimum sentences, and had

informed him his sentence might be different than he expected. Id. at 941-42. We

concluded the magistrate judge had met the requirements of Rule 11. See id. at

941 n.2.


                                         3
                 Case: 16-15221    Date Filed: 04/10/2017    Page: 4 of 5


         Because Bennett did not attempt to withdraw his guilty plea and did not

object to the PSI or his sentence, he must show plain error to prevail. But the

district court did not err at all, let alone err plainly. The district court complied

with Rule 11’s requirements when it informed Bennett about the charges against

him, the rights he was giving up by pleading guilty, the statutory maximum and

mandatory minimum sentences, and the fact the Sentencing Guidelines would be

used in an advisory capacity in determining his sentence. The district court went

even further than the mandate of Rule 11 when it explicitly informed Bennett that

any estimation he was given by his counsel, the Government, or Probation could

not be relied upon and was not binding on the court. The district court also told

Bennett he could not later withdraw his guilty plea simply because his sentence

was higher than he anticipated. These statements sufficiently informed Bennett

about the consequences of his guilty plea and ensured his plea was knowing and

voluntary. Bennett responded throughout the sentencing hearing that he

understood all of these warnings, and he chose to move forward with his guilty

plea. Bennett has not demonstrated any error in the district court allowing him to

do so.

         Bennett also has not demonstrated that any statute, rule, or case requires a

district court to discuss the applicability of the career offender guideline to his

sentence. To the contrary, the advisory committee notes explain that a Rule 11


                                            4
              Case: 16-15221     Date Filed: 04/10/2017   Page: 5 of 5


challenge cannot be based on a district court’s failure to advise a defendant about

the specific guideline provisions that may apply in his case. See Fed. R. Crim. P.

11, advisory committee’s note to 1989 amendments. And we have relied upon that

advisory committee note when rejecting a Rule 11 challenge based on a

defendant’s purported lack of notice of a possible sentencing enhancement. See

United States v. Bozza, 132 F.3d 659, 661-62 (11th Cir. 1998). Therefore,

Bennett has not shown error, much less plain error, based on the district court’s

acceptance of his guilty plea as knowing or voluntary. Accordingly, we affirm.

      AFFIRMED.




                                          5